NO. 12-03-00245-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT

 
TYLER, TEXAS


§


IN RE: GEORGE C. MORGAN,§
	ORIGINAL PROCEEDING
RELATOR
§





MEMORANDUM OPINION

 Relator George C. Morgan seeks a writ of mandamus requiring that his former appellate
counsel appointed to pursue Relator's appeal in this court (1) or, alternatively, the district clerk of
Nacogdoches County provide him with a "statement of facts (transcripts and clerk's record)" for his
use in preparing a petition for discretionary review. 
	This court has authority to issue writs of mandamus agreeable to the principles of law
regulating those writs against district and county court judges within our court of appeals district. 
Tex. Gov't Code Ann. § 22.221(b) (Vernon Supp. 2003).  Otherwise, our authority to issue such
a writ exists only to the extent necessary to enforce our jurisdiction.  Tex. Gov't Code Ann.
§ 22.221(a).  Relator's petition describes neither circumstance.  Moreover, an original proceeding
filed in this court must comply with the requirements of Rule 52 of the Texas Rules of Appellate
Procedure.  Relator's petition fails to comply with those requirements in several respects.
	Accordingly, Relator's petition for a writ of mandamus against his former appellate counsel
or, alternatively, the district clerk of Nacogdoches County is dismissed for want of jurisdiction.
  Diane DeVasto 
									 Justice
Opinion delivered July 31, 2003.
Panel consisted of Worthen, C.J., Griffith, J., and DeVasto, J.

(PUBLISH)
1.  On April 30, 2003, this court affirmed Relator's conviction in cause number 12-02-00286-CR.  The mandate
issued on June 19, 2003.